Citation Nr: 1828053	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-34 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating greater than 50 percent disabling for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

  
REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran and M.S.



ATTORNEY FOR THE BOARD

A. M. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), than granted service connection for PTSD and assigned a 50 percent evaluation, effective August 13, 1998. 

The Veteran testified before the Board sitting in Washington, D.C. in May 2002.  
A transcript of the hearing is associated with the claims file.  The Board member who presided at the hearing is no longer employed with the Board.  A member of the Board who conducts a hearing shall participate in making the final decision on the claim.  38 C.F.R. § 20.707 (2017).  In correspondence in August 2012, the Board offered the opportunity for another hearing before a current Board member.  No timely response was received.  As the record does not contain further explanation the Board deems the Veteran's hearing request to be withdrawn.  See 38 C.F.R. § 20.704(d).  

Historically, the Board notes the claim previously appeared before the Board in October 2003 and August 2006.  In both instances the claim was remanded for further development.  Subsequently, in January 2008, the Board denied the claim and the Veteran appealed to the United States Court of Appeals for Veterans Claims (CAVC).  The CAVC issued a Joint Motion for Remand (JMR) in March 2009 to vacate the January 2008 Board decision, because previously in August 2006 the Board had remanded the claim in order for the Veteran to be afforded a VA examination.  The examination directive was not complied with and as such another remand was warranted to fulfill the Board's directive.  

Following the March 2009 CAVC JMR, the Board remanded the claim for a 
VA examination in a September 2010 Board decision.  The Veteran was afforded the VA examination in March 2011.  After the examination the Board rendered a decision in June 2011 denying service connection for PTSD.  Once again, the Veteran appealed the decision to the CAVC.  In December 2011, the CAVC issued another JMR citing the revised regulatory guidance for PTSD claims in 38 C.F.R § 3.304(f)(3), which provided new guidance on PTSD stressors being able to be established by lay testimony so long as the criteria in the regulation was met.  Thereafter, the Board granted service connection for PTSD in an October 2012 Board decision and the RO implemented this grant via an October 2012 rating decision that assigned an initial rating of 50 percent, effective August 13, 1998.  

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD is productive of occupational and social impairment, 
with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent, but no more, for PTSD have been met.  38 U.S.C. §§ 1155, 5107, 5110, 7104 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.14, 4.130, Diagnostic Code (DC) 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

This initial rating issue stems from the initial grant of service connection. The courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F. 3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007). The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements. Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). That burden has not been met in this case as the Veteran has not alleged such prejudice.

Next, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records and all relevant pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  In this regard, the record reflects that VA has made reasonable efforts to obtain relevant records including service treatment records, post-service VA treatment, and private treatment records.  The Veteran has not identified any additional outstanding records.  The Veteran was afforded VA examinations in September 2003, December 2004, and March 2011.  As such, the Board will proceed to the merits.

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates that rating criteria; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

In determing the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Fenderson v. Brown, 
12 Vet. App. 119, 126-127 (1999).  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson, 12 Vet. App. at 126-27.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  Estban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

Psychiatric disabilities are rated based on the General Rating Formula codified in 38 C.F.R. § 4.130, which provides disability ratings based on a spectrum of symptoms.  "A veteran may qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of a similar severity, frequency, and duration."  Vazques-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-5).  See Mauerhan v. Principi, 
16 Vet. App. 436, 442-43 (2002).

Indeed, "VA must engage in a holistic analysis" that assess the severity, frequency, and duration of the signs and symptoms of the veteran's service-connected mental disorder; quantifies the level of occupational and social impairment caused by those symptoms; and assigns an evaluation that most nearly approximates the level of occupational and social impairment.  Bankhead v. Shulkin, 29 Vet. App. 10, 22 (2017).

Under the General Rating Formula, the criteria for a 30 percent rating are:  Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as; depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

Under the General Rating Formula, the criteria for a 50 percent rating are:  Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; forgetting to complete tasks); impaired judgement; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for 70 percent rating are:  Occupational and social impairment, 
with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

The criteria for 100 percent rating are:  Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited to solely whether a veteran exhibited the symptoms listed in the rating scheme.  Rather, the determination should be based on all of the Veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); see also 38 C.F.R. § 4.126(a).

The Board acknowledges that psychiatric examinations frequently include assignment of a global assessment of functioning (GAF) score.  The American Psychiatric Association has released the Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-5), and 38 C.F.R. § 4.130 has been revised to refer to the DSM-5.  The DSM-5 does not contain information regarding GAF scores.  Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders to remove outdated references to the DSM-IV and replace them with references to the DSM-5.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  VA adopted as final, without change, the interim final rule and clarified that the provisions of the final rule did not apply to claims that were pending before the Board, this Court, or the U.S. Court of Appeals for the Federal Circuit on August 4, 2014, even if such claims were subsequently remanded to the agency of original jurisdiction.  See 80 Fed. Reg. 14,308 (Mar. 19, 2015).  
In Golden v. Shulkin, No. 16-1208 U.S. App. Vet. Claims LEXIS 202, at *9 (Vet. App. Feb. 23, 2018), the Court held that given the DSM-5 abandoned the GAF scale and that VA has formally adopted the DSM-5, the Board errs when it uses GAF scores to assign a psychiatric rating in cases where the DSM-5 applies.  

The Court added that it does not hold that the Board commits prejudicial error every time the Board references GAF scores in a decision.  This appeal was certified to the Board in November 2012 so it was pending before the Board on August 4, 2014.  As such, the DSM-IV applies and the GAF scores, prior to August 4, 2014, may be noted as appropriate since much of the relevant evidence in this case was obtained during the time period that the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th Ed.) (DSM-IV) was in effect.

Analysis

Based on the evidence, the Board finds that the criteria for an initial rating in excess of 50 percent disabling for PTSD symptoms have not been met.  

The evidence of record shows that the Veteran's PTSD symptoms have caused occupational and social impairment with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood; along with difficulty in establishing and maintaining effective work and social relationships.  In reviewing the Veteran's pertinent medical history he testified at a Board hearing in May 2002 that he experienced reoccurring nightmares about his experiences in Vietnam related to his guard duty at night where he was fired upon by the enemy.  His nightmares started in Vietnam and continued after he was discharged.

In September 2003, he was afforded a VA examination.  See VA Examination September 2003.  The examiner annotated in the report that the Veteran was dressed appropriately; his hygiene/grooming were adequate; he maintained poor eye contact during the interview but was cooperative when asked questions; and normal speech patterns were observed with no psychomotor activity.  There were no suicidal or homicidal ideations noted.  In addition, there were no remarkable paranoid delusions or auditory/visual hallucinations.  Socially, the Veteran had been maintaining a relationship since 1996 after the death of his first wife.  His marriage had been volatile with arrests for domestic violence.  He saw local family members two times per week.  The examiner's diagnosis was dysthymia and the examiner determined that the Veteran did not meet the criteria for PTSD due to lack of intensity and quality of symptomatology.

In February 2004, the Veteran was referred for a mental health consultation.  See Medical Treatment May 2003 to February 2004.  The clinician administered the Minnesota Multiphasic Personality Inventory-2 (MMPI-2) and the Personality Assessment Inventory (PAI).  Both assessments were consistent with patients displaying chronic and severe PTSD.  Symptoms annotated at the exam consisted of severe depression; including feelings of sadness and guilt; hopelessness; loss of interest/pleasure in activities and people; an inability to cry; irritability; restlessness; difficulty making decisions; and a loss of interest in sex.  There were no suicidal or homicidal ideations observed.  Moreover, the Veteran reported reoccurring dreams that he awoke from screaming; avoidance of thoughts, feelings and conversations about his trauma; avoidance of loud places; and a marked detachment from other people.  Socially, like above, he was in a relationship since the late 1970s that was described as "okay."  He had limited contact with his children and a few friends, 
but no confidante.  The examiner concluded the symptomatology reflected moderate social and occupational impairment.  Notably, the employment history annotated during the consultation cited the Veteran having 20 to 30 jobs after his discharge from the military.

In December 2004, the Veteran was afforded another VA examination.  See VA Examination December 2004.  During the examination he reported unwanted, distressing, and intrusive memories about his experiences on guard duty; crying spells related to his memories; and nightmares that resulted in him waking up with his heart pounding, sweating, and gasping for breath.  Moreover, he acknowledged significant feelings of irritability and stated that he often becomes angry over minor and trivial things.  At the time of the examination he was unemployed and reported he had difficulty concentrating at jobs, experienced disagreements with supervisors and had poor stress coping skills.  The examiner's observations annotated that the Veteran was neatly and appropriately groomed; he had difficulty with concentration during the interview; and he was cooperative and polite.  The examiner diagnosed the Veteran with PTSD and surmised that his social and occupational functioning was severely impacted by his Vietnam experience.

In March 2011, the Veteran was afforded his final VA examination where he described symptoms such as difficulty falling asleep; irritability or outburst; exaggerated startle response; difficulty concentrating which continued to persist; and hypervigilance.  See VA Examination March 2011.  Moreover, he indicated the symptoms affected his daily functioning which resulted in isolation behaviors, poor concentration, and insomnia.  With regard to his occupational functional impairments he indicated that his thinking was off and he almost got hurt at a prior job.  In addition, he stated that his relationship with supervisors was fair; his relationship with co-workers was fair, but he had poor concentration when he previously worked.  There was a noted history of previous violent behavior, however there were no suicidal or homicidal ideations annotated.  The examiner diagnosed him with PTSD meeting DSM IV criteria.  The effects of the PTSD symptoms were occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and mood.  Further, the examiner noted that the Veteran had difficulty establishing and maintaing effective work/school and social relationships because of isolation from others.  

Following the March 2011 VA examination treatment records reflect symptoms that continued to remain consistent.  In November 2011, the Veteran reported he was doing fair and having some good days and bad ones.  See Medical Treatment February 1998 to March 2015.  He further indicated that he was getting along with his girlfriend; however, he continued to have nightmares and "felt low" although his medication regime was helpful.  The clinician did not observe suicidal or homicidal ideations in addition to a lack of visual/audio hallucinations.  

Based on the totality of the relevant evidence above, the Board finds that the Veteran's service-connected PTSD symptoms are more nearly approximated by occupational and social impairment, with deficiencies in most areas.  Specifically, VA examinations in December 2004 and March 2011 consistently describe symptoms related to insomnia; mood disturbances; ongoing nightmares/flashbacks to his military trauma; and occupational functional impairment regarding an ability to maintain work relationships.  The evidence shows that the Veteran displayed difficulty adapting to stressful circumstances (including work or a work-like setting) and inability to establish and maintain effective relationships. The 2011 examiner stated that he has difficulty establishing and maintaing effective work/school and social relationships because of isolation from others and he has difficulty maintaining effective family role functioning because of agitation around others.

The Veteran had been maintaining a relationship since 1996 after the death of his first wife.  His marriage had been volatile with arrests for domestic violence.  He saw local family members two times per week. Other records showed that the Veteran had limited contact with his children and a few friends, but no confidante.  The 2011 VA examination report indicated that the Veteran had a history of previous violent behavior and displayed hypervigilance.

As noted above, a separate VA mental health consultation in February 2004 annotated that the Veteran had cited 20 to 30 different jobs since his discharge from the service.  

Furthermore, the Veteran has not exhibited symptomatology warranting a 
100 percent schedular disability rating for PTSD.  Socially, the Veteran has been in in a relationship for many years that he has described as "okay."  Additionally, the Veteran had a few friends and limited family contact.  The Board finds such evidence weights against a finding of total social impairment.   symptomatology reflects a frequency, severity, and duration not commensurate with the criteria for the next higher rating of 50 percent disabling.

The Board recognizes the Veteran's contentions that his symptoms have increased.  He is competent to report his observable symptomatology and the Board finds him credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Board gives greater weight to the clinical findings of the VA examiners as well as the contemporaneous treatment records.  The VA examiners reviewed the claims file, addressed the Veteran's lay statements, and provided reasonable rationales that indicated a symptomatology not commensurate with the next-higher evaluation level.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).

Moreover, the symptoms have been of generally the same level of disability; therefore, staged ratings are not necessary.  See Fenderson, 12 Vet. App. at 
126-127.

The Board notes the Veteran's representative's January 2016 brief arguing for an extraschedular rating under 38 C.F.R. § 3.321(b).  In this regard, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321(b).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), 
for determining whether a Veteran is entitled to an extraschedular rating: 
(1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 
22 Vet. App. 111, 115 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The evidence in this case does not show such an exceptional disability picture that the available schedular rating for the service-connected PTSD is inadequate. 
A comparison between the levels of severity and symptomatology of the Veteran's disability, with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. The Veteran's signs and symptoms and their resulting impairment are contemplated by the rating schedule. 

As noted above, the Veteran's service-connected PTSD has been primarily productive of insomnia; mood disturbances; ongoing nightmares/flashbacks to his military trauma; difficulty in adapting to stressful circumstances (including work or a work-like setting) and inability to establish and maintain effective relationships.  Notably, these symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  

In sum, the Board finds that the preponderance of the evidence is against the claim of entitlement to an initial rating in excess of 70 percent for the Veteran's PTSD disability.  The benefit of the doubt rule has been applied where appropriate.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial disability rating of 70 percent, but no higher, is granted.

REMAND

The United States Court of Appeals for Veterans Claims (CAVC) has held that a TDIU claim is part and parcel of a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board's decision grants an increased initial rating to 70 percent.  The Veteran now meets the schedular criteria for TDIU per § 4.16(a).  In this regard, the Board notes the evidence of record clearly shows occupational functional impairment; however, the RO has not addressed the Veteran's employability and therefore a remand is warranted to assess the Veteran's ability to obtain and maintain substantially gainful employment.  Additionally, the Board notes that the last VA 21-8940 Form was received in 2014 and the Veteran should be requested to submit an updated form or verify the accuracy of the 2014 form.

Furthermore, updated VA treatment records should be associated with the record on remand.  See Sullivan v. McDonald, 815 F.3d 786, 792 (Fed. Cir. 2016) (finding that because § 3.159(c)(3) expanded the VA's duty to assist to include obtaining VA medical records without consideration of their relevance.)

Accordingly, the case is REMANDED for the following actions:

1. Obtain/Update VA treatment records from March 2015 to present.

2. Request that the Veteran submit an updated VA Form 21-8940.

3.  Thereafter, complete any other indicated development.  Then, if the benefit sought remains denied, issue a supplemental statement of the case and provide the claimant and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


